     Case 7:17-cv-00009-O Document 220 Filed 01/18/19               Page 1 of 1 PageID 2858


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

BRENDA RHAMES,                                    §
                                                  §
                        Plaintiff,                §
                                                  §
v.                                                §           Civil Action No. 7:17-cv-009-O
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
                                                  §
                        Defendants.               §

              ORDER GRANTING GOVERNMENT’S MOTION FOR STAY
          OF ALL PROCEEDINGS IN LIGHT OF LAPSE OF APPROPRIATIONS

         Before the Court is the Government’s Motion for a Stay of all Proceedings in Light of Lapse

of Appropriations. ECF No. 218. The Government seeks a stay of proceedings due to the lack of

appropriations from Congress that has resulted in restrictions on the work that can be performed by

Department of Justice attorneys.

         For the reasons set forth in the Government’s motion, the motion is GRANTED. All

proceedings in this case are hereby STAYED. All current deadlines for the parties in this action are

hereby extended commensurate with the duration of the lapse in appropriations for the Department

of Justice. The Government is directed to notify the Court as soon as Congress has appropriated

funds for the Department of Justice. The stay will be lifted at that time.

         SO ORDERED this 18th day of January, 2019.


                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE
